Citation Nr: 0639134	
Decision Date: 12/15/06    Archive Date: 01/04/07

DOCKET NO.  03-28 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 
percent for a residual scar from a gunshot wound to the 
abdomen.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in St. Petersburg, Florida, which granted service 
connection and assigned a noncompensable (zero percent) 
disability rating for a residual scar from a gunshot wound to 
the abdomen, effective November 2001.  

The Board remanded the case in December 2004 to schedule the 
veteran for a Board hearing.  That hearing was held in 
September 2005.  The Board remanded the case again in 
December 2005 to schedule the veteran for a VA examination to 
assess the nature and severity of his abdominal scar.  That 
examination was held in January 2006.  

Following the above requested development, the RO issued a 
rating decision in February 2006 in which it granted a 10 
percent disability rating for the veteran's abdominal scar, 
effective November 2001.  The Board will now address whether 
a higher evaluation is warranted. 


FINDING OF FACT

The veteran's gunshot wound to his left upper quadrant 
resulted in a tender scar measuring 5.5 cm x 1.0 cm with a 
0.4 cm depression.


CONCLUSION OF LAW

The criteria for an initial disability rating greater than 10 
percent for a residual scar from a gunshot wound to the 
abdomen have not been met.  38 U.S.C.A. § 1155 (West Supp. 
2005); 38 C.F.R. §§ 4.1-4.14 (2006); 4.118, Code 7804 (as in 
effect before August 30, 2002); 38 C.F.R. § 4.118, Codes 
7801, 7804 (as in effect on and after August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In December 1966, while on active duty, the veteran sustained 
a gunshot wound to the abdomen.  The bullet entered the left 
upper quadrant and exited through the back at the right 
lateral mid-dorsal area.  

As a result of this injury, service connection was awarded 
for residuals of a gunshot wound to the abdomen with hiatal 
hernia and retained foreign body, neuralgia of the dorsal and 
lumbar spine associated with the gunshot wound injury, right 
femoral nerve damage associated the gunshot wound injury, and 
a residual scar from a gunshot wound to the abdomen.  
However, the Board notes that the only issue presently on 
appeal concerns the propriety of the 10 percent rating 
assigned for his residual abdominal scar.  

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The veteran's abdominal scar has been evaluated as 10 percent 
disabling under DC 7804.  At the time he filed his claim, DC 
7804 provided a 10 percent rating for scars that were 
superficial, tender and painful on objective demonstration.  
A disability rating greater than 10 percent was not available 
under DC 7804.  38 C.F.R. § 4.118, DC 7804 (2002).

Under DC 7805, other scars were to be rated on the limitation 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2002).  
However, since disability ratings have been assigned for 
hiatal hernia and the retained foreign body, neuralgia of the 
dorsal and lumbar spine, and femoral nerve damage, all of 
which were determined to be secondary to his gunshot wound 
injury to the abdomen, and in part based on limitation of 
function of the abdomen and spine, a separate rating for 
limitation of motion due to the veteran's abdominal scar 
would constitute impermissible pyramiding.  See 38 C.F.R. § 
4.14.  Simply stated, we would be providing the veteran 
several disability evaluations for the same problem

In addition to these rating criteria, the Board must also 
consider new regulations for evaluating skin disabilities, 
which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's skin condition is warranted.  See VAOPGCPREC 3-00.  
See 38 U.S.C.A. § 5110(g).  

Under the revised criteria, a 10 percent rating is provided 
for scars, other than the head face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters); a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 square 
centimeters).  Lastly, a 40 percent rating is warranted for 
an area or area exceeding 144 square inches (929 square 
centimeters).  Scars that are in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, DC 7801.

In this case, the evidence shows that the veteran's abdominal 
scar involves only a small area on his left upper quadrant, 
which is significantly less than 12 square inches or 77 
square centimeters required for a 20 percent rating.  Two VA 
examination reports illustrate this point.  A March 2002 VA 
examination report notes a nontender one-inch scar over the 
veteran's left upper quadrant, as well as a hardly visible 
scar over the right lower ribcage where the bullet was 
surgically removed.  A January 2006 VA examination report 
notes that the veteran's abdominal scar measures 5.5 cm x 1.0 
cm with a 0.4 cm depression.  Since this scar is clearly less 
than 12 square inches, or 77 square centimeters, there is no 
basis to assign a 20 percent rating under the revised 
criteria as listed under DC 7801.  These reports are found to 
provide evidence against this claim. 

The Board points out that the January 2006 VA examination 
report discusses a second scar in the mid-abdomen measuring 
26 cm x 1 cm.  However, this scar is related to an 
exploratory laparotomy and is not an issue on appeal.  The 
December 2005 Board decision also referred this issue back to 
the RO for appropriate action. 

The Board also notes that the revised criteria of DCs 7802, 
7803, and 7804 do not provide a disability rating in excess 
of 10 percent.  38 C.F.R. § 4.118.  The revised criteria of 
DC 7805 are essentially the same as the former criteria for 
DC 7805, both of which provide that scars are to be rated on 
the limitation of the affected part.  38 C.F.R. § 4.118, DC 
7805.

In addition to the medical evidence, the Board has also 
considered the veteran's statements in support of his claim, 
including testimony presented at his September 2005 hearing 
before the undersigned Veterans Law Judge.  The veteran 
testified that his abdominal scar was manifested by pain, 
ulceration, and separation of the surrounding skin.  However, 
since a disability rating greater than 10 percent requires 
that the veteran's scar be at least 12 square inches or 77 
square centimeters, the veteran's statements cannot serve as 
a basis to assign a disability rating greater than 10 
percent.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
initial disability rating greater than 10 percent for his 
residual scar from a gunshot wound to the abdomen.  38 
U.S.C.A § 5107(b).  Accordingly, the appeal is denied.

Veterans Claims Assistance Act of 2000

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in March 2002 
and September 2003: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claim; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, No. 02-1814 
(September 22, 2006) (finding that the Board erred by relying 
on various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  In 
addition, the veteran's abdominal scar was examined for VA 
compensation purposes in March 2002 and January 2006, both of 
which appear adequate for rating purposes.  Accordingly, the 
Board finds that no further action is necessary to meet the 
requirements of the VCAA or the Court.



ORDER

An initial disability rating greater than 10 percent for a 
residual scar from a gunshot wound to the abdomen is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


